Citation Nr: 0507906	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  04-20 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for right eye optic 
neuritis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




REMAND

The veteran served on active duty from June 1958 to June 
1960.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal.

The evidence of record reveals that the veteran served aboard 
the U.S.S. Purdy during his active duty and entered active 
service with a history of alternating esotropia since 
childhood that was not considered to be disqualifying.  Upon 
entrance examination in June 1958, the veteran also related a 
history of a 1956 head injury that caused frequent headaches, 
eye strain and passing out.  In August 1958, the veteran was 
treated for a moderately injected right eye, marked 
blepharspasm and photophobia after working with a grinder.  
It was determined that he had a retained foreign body in the 
right cornea.  There was no permanent eye disability noted 
upon discharge examination.

The veteran sought treatment for decreased vision in his left 
eye in 1991, but by 1992 his complaints of decreased vision 
in his right eye were more prominent.  He was found to have 
optic neuritis of the right eye, but there is no evidence of 
continued treatment for a right eye disability from 1995 to 
2002.  In 2002, the veteran presented for treatment at a VA 
facility noting a history of right eye neuritis.

The veteran testified before the Board in December 2004 that 
he did not participate in treatment for his loss of vision, 
but identified several specialists who had evaluated his 
disability over the years.  The veteran also asserted that he 
had not experienced any trauma to the right eye other than 
that experienced during service.

In an effort to fully assist this veteran in substantiating 
his claim, the Board finds that this matter must be remanded 
for further development of the medical record.  Thus, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC for the following action:

1.   The RO should have the veteran 
identify all VA and non-VA medical 
providers who have treated or evaluated 
his eye disorder since his discharge from 
service in June 1960.  The Board is 
particularly interested in obtaining the 
treatment records from the Johns Hopkins 
medical facility at which the veteran 
claims to have been evaluated.  The RO 
should then obtain all records identified 
and place them in the veteran's claims 
folder.

2.  Upon receipt of any additional 
medical treatment records, schedule the 
veteran for an examination to determine 
the nature and etiology of his right eye 
disability.  The examiner should be 
provided with the veteran's claims folder 
and requested to specifically comment on 
(a) the history of eye disability from 
childhood, (b) treatment for a retained 
foreign body in the right eye during 
service, (c) the absence of complaint of 
right eye problems for over thirty years 
following discharge from service, and (d) 
the history of eye problems outlined in 
private treatment records dated in 1991.  
The examiner is also requested to 
specifically state whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
any currently diagnosed right eye 
disability is a result of an in-service 
event.  All opinions expressed must be 
supported by complete rationale.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran 
should be furnished a Supplemental 
Statement of the Case and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	WILLIAM YATES
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




